DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/08/2022 has been entered. Claims 1-20 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-18 have been considered but are not persuasive.
In response to applicant's argument that the references fail to show certain features of the applicant’s invention as recited in claim 1, specifically, a  “control the dump cylinder at an initial speed from a first position towards a second position to move the door 
receive an output signal from the position sensor, determine the position of the piston based on the output signal, and 
as the dump cylinder moves from the first position towards the second position, reduce a speed of the dump cylinder from the initial speed based on the determined position of the piston” it is noted that this limitation is rejected by a combination of the references Bitter and Schoenmaker, which are analogous, combinable, and teach the limitations above. 
Bitter paragraphs 47 and 63 cites, “The actuator assembly 50, specifically actuators 52 are operable to move the front part 20 of the bucket 10, 10′ in rotation relative to the rear part 30 between a closed, digging configuration (FIGS. 1, 3, 5) and an open, dumping configuration… the first dump orientation is a first predefined angular position or range of angular position of the rear part 30 in the angular range of movement, which may be stored in the memory 72 and determined by the processor unit 73 based on input from the position sensors 71 which are arranged to sense the relative positions of all the moving parts of the machine.” where the actuators are another term for cylinders, and all the cylinders have position sensors, so that Bitter teaches a dump cylinder moving from a first position to a second position and the limitation, receive an output signal from the position sensor, determine the position of the piston based on the output signal.
Schoenmaker paragraphs 25, and 95-97 cite, “a boom 252 has a first end 275 and a second end 276 opposite the first end 275. The first hydraulic cylinder 12 is associated with the boom. The first hydraulic cylinder 12 is arranged to move the boom 252 by changing a position (e.g., first linear position) of a first movable member (e.g., rod or piston) of the first hydraulic cylinder…A boom motion curve 901 illustrates the movement of the boom 252 over time. The boom motion curve 901 has a knee portion 908 that represents a transition from a boom starting position 909 to a boom preset position 910 of the boom 252. The controller 20 and the control system may control the movement of the boom 252 to conform to an uncompensated boom motion curve segment 902 in the vicinity of the knee portion 908 or a compensated boom motion curve segment 903 in the vicinity of the knee portion 908. The compensated boom motion curve segment 903 is show as dashed lines… The compensated boom motion curve segment 903 provides a smooth transition between a starting state (e.g., boom starting position 909) and the ready state (e.g., boom preset position 910). For example, the compensated boom motion curve segment 903 may gradually reduce the acceleration of the boom 252 rather than coming to an abrupt stop which creates vibrations and mechanical stress on the vehicle, or its components. Reduced vibration and mechanical stress is generally correlated to greater longevity of the vehicle and its constituent components… The controller 20 may store one or more of the following: the boom motion curve 901, the compensated boom motion curve segment 903, the uncompensated boom curve segment 902, the attachment motion curve 900, uncompensated attachment curve segment 904, the compensated attachment motion curve segment 905, motion curves, acceleration curves, position versus time curves, angle versus position curves or other reference curves or another representation thereof. For instance, another representation thereof may represent a data file, a look-up table, or an equation (e.g., a line equation, a quadratic equation, or a curve equation).” Presented is an annotated graph of figure 10:

    PNG
    media_image1.png
    497
    449
    media_image1.png
    Greyscale

Figure 10 illustrates how the angular displacement of the boom starts at position 0 degrees on the Y axis, a first position. At roughly the 449 point on the X axis,  the boom begins to move, staying at a certain rate of change of angular displacement until shortly after the 450 point on the X axis (at position 34 degrees on the Y axis). At that point, the compensated boom curve segment kicks in and causes the rate of change of angular displacement of the boom curve to gradually decrease (paragraph 96 refers to this as a decrease in acceleration, which ensures a decrease in velocity) until about the 453 point on the X axis to reach roughly position 55 degrees, which is a second position. As has been cited in paragraph 25, the boom angular displacement position is controlled by a cylinder (further illustrated by figure 3), which means that in reading the graph of figure 10, the angular displacement of a boom also inherently indicates a linear displacement of the cylinder that controls it, and in causing the boom to move from a first position to a second position, a cylinder is moved from a first position to a second. It is understood that every position on the boom has a corresponding position on the cylinder. Therefore, the angular boom position and speed readings on the graph of figure 10 may be read to also analogously indicate the linear boom cylinder position and speed readings as the cylinder is moved from the first position to the second. Presented is the graph of figure 10, but annotated for a cylinder with the Y axis scale removed to represent the linear displacement of a cylinder (the actual displacement measurements of the cylinder do not necessarily matter, only that it is understood that a position of the boom corresponds to the position of the cylinder and therefore the graph may be read to inferentially represent cylinder displacement on some converted scale):

    PNG
    media_image2.png
    497
    452
    media_image2.png
    Greyscale

Further, it is known that the rate of change of displacement is equivalent to the speed of displacement, so that when the compensated boom curve segment gradually decreases the rate of change of the boom displacement, it is understood that the speed of the boom decreases, and therefore, the speed of the boom cylinder decreases. Presented is a rough sketch of a graph of the rate of change of the displacement graph (the actual speed measurements of the cylinder do not necessarily matter, only that it is understood that this rate of change graph describes the general behavior of the speed of the piston over time on some scale, and that it is clear from figure 10 that the cylinder does decrease the speed of movement from one position to another at a certain position of the cylinder when it begins its downward slope.):

    PNG
    media_image3.png
    498
    454
    media_image3.png
    Greyscale

Schoenmaker paragraph 97 teaches that the boom position where the compensated boom curve starts is not arbitrary, but is known from models of curves or equations stored by a controller. So it is understood that the angular position of the boom at which the boom curve starts (illustrated as roughly 34 degrees in the first annotated figure 10) is a known, consistent, and determined position of the boom according to the model, and therefore there is a known, consistent, and determined position of the cylinder at which a speed will begin to decrease. Taken all together, the graph of figure 10 therefore illustrates that as a boom cylinder moves from a first position towards the second position, a reduction of the speed of the boom cylinder based on the determined position of the piston occurs. Schoenmaker therefore teaches “control the dump cylinder at an initial speed from a first position towards a second position to move the door
as the dump cylinder moves from the first position towards the second position, reduce a speed of the dump cylinder from the initial speed based on the determined position of the piston” when in combination with Bitter.
In viewing Schoenmaker in combination with Bitter, which teaches a dump cylinder that moves from a first position to a second position, one of ordinary skill in the art would recognize that the analogous arts may be combined so that the teaching of slowing down a piston toward the end of a movement from one end of another may be applied to the piston of Bitter on the dump door. Ordinary skill in the art would be motivated to apply the gradual decrease in speed of a piston as suggested by Schoenmaker to the dump cylinder piston of Bitter, so that the mechanical stress of vibrations may be reduced (cited motivation from Schoenmaker paragraph 96).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bitter (US 20210230827) (hereinafter Bitter) in view of Schoenmaker et al. (US 20080263909) (hereinafter Schoenmaker).
Regarding claim 1, Bitter teaches An industrial machine comprising: 
a bucket having a main body and a door, the industrial machine configured to maneuver the bucket to dig material (see Bitter paragraph 15 regarding digging machine with arm and paragraph 47 and figures 1-6 regarding opening and closing bucket, broadly interpreted as a main body and door to dig material); 
a dump cylinder having a piston and configured to open and close the door (see Bitter paragraph 47 and figures 1-6 regarding opening and closing bucket, broadly interpreted as a main body and door, and piston that opens and closes door in order to dump material); 
a position sensor configured to sense a position of the piston within the dump cylinder (see Bitter paragraph 63 regarding position sensor that senses the relative position of all of the moving parts of the machine, obviously including the dump cylinder piston); 
an electronic controller including a processor and a memory (see Bitter paragraph 57 regarding processor and memory in control system), the electronic controller configured to:
receive an output signal from the position sensor, determine the position of the piston based on the output signal (see Bitter paragraph 63 regarding position sensor that senses the relative position of all of the moving parts of the machine, obviously including the dump cylinder piston),
However, Bitter does not explicitly teach an initial or reduced speed of the cylinder as needed for the limitations of claim 1. 
Schoenmaker, in a similar field of endeavor, teaches control the dump cylinder at an initial speed from a first position towards a second position to move the door (see Schoenmaker paragraph 25 regarding first hydraulic cylinder that controls movement of boom of construction machine, and figure 10 and paragraphs 95-97 regarding boom motion curve over time, where at the time of actuation, the boom moves with constant displacement at an effectively instantaneous constant initial speed from one angular position to another- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to move the door from first to second position at an initial speed.), 
as the dump cylinder moves from the first position towards the second position, reduce a speed of the dump cylinder from the initial speed based on the determined position of the piston (see Schoenmaker paragraph 25 regarding first hydraulic cylinder that controls movement of boom of construction machine, and figure 10 and paragraphs 95-97 regarding boom motion curve over time, where towards the end of the motion from first to second position of the boom, the rate of the angular displacement [therefore the speed of the cylinder] is reduced at a certain point in the motion [defined as a certain position of the piston and known by the curves defined in paragraph 97]- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to reduce the speed of the dump cylinder from the initial speed as it moves from a first to second position at a certain position of the piston).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Bitter to include the teaching of Schoenmaker so that the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to reduce the speed of the dump cylinder from the initial speed as it moves from a first to second position at a certain position of the piston. One of ordinary skill would recognize that though Schoenmaker is directed towards a boom cylinder and Bitter to a dump cylinder, the teachings between the two are directly analogous, especially regarding the angular displacement that the cylinders cause, and further, the advantages of applying Schoenmaker’s control to the cylinder of Bitter would be readily apparent to one of ordinary skill in the art .
One would be motivated to combine these teachings in order to reduce vibration and stress on the components of a work vehicle by the gradual deceleration of moving parts (see Schoenmaker paragraph 96). 
Regarding claim 2, the combination of Bitter and Schoenmaker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Bitter and Schoenmaker teaches wherein the electronic controller is further configured to: 
determine, based on a further output signal from the position sensor, when the piston reaches the second position, and stop the dump cylinder based on determining that the piston reaches the second position (see Bitter paragraph 47 and figures 1-6 regarding opening and closing bucket, broadly interpreted as a main body and door that has a defined fully closed digging and holding position and fully open dumping position, paragraph 57 regarding predefined automatic dump sequence control, and paragraph 63 regarding position sensor that senses the relative position of all of the moving parts of the machine, obviously including the dump cylinder piston. It is obvious that the control of the opening and closing of the dump cylinder would rely on the determinations and control based on the information from the position sensor, as open and closed positions are already defined in the automated control.).
Regarding claim 3, the combination of Bitter and Schoenmaker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Bitter and Schoenmaker teaches wherein the first position is selected from a group of a full-open target position in which the door is open and materials within the bucket are dumped and a full-close target position in which the door is closed and materials within the bucket are retained, and the second position is the other of the full-open target position and the full-close target position (see Bitter paragraph 47 and figures 1-6 regarding opening and closing bucket, broadly interpreted as a main body and door that has a defined fully closed digging and holding position and fully open dumping position, where it is obvious that in normal operation, the bucket will move between these positions as arbitrarily defined first or second positions).  
Regarding claim 4, the combination of Bitter and Schoenmaker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Bitter and Schoenmaker teaches wherein, to reduce the speed of the dump cylinder from the initial speed based on the output signal, the electronic controller is configured to reduce the speed of the dump cylinder according to a function selected from a group of a linear ramp-down function, a logarithmic ramp-down function, and quadratic ramp-down function (see Schoenmaker figure 10 and paragraphs 95-97 regarding boom motion curve over time, where towards the end of the motion from first to second position of the boom, the rate of the angular displacement [therefore the speed of the cylinder] is reduced at a certain point in the motion, and the rate of the motion curve may be stored as a linear, quadratic, or curved function so that the speed of motion ends up being reduced according to those ramp-down functions- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to reduce the speed of the dump cylinder from the initial speed as it moves from a first to second position according to a linear, quadratic, or curved function).  
One would be motivated to combine these teachings in order to reduce vibration and stress on the components of a work vehicle by the gradual deceleration of moving parts (see Schoenmaker paragraph 96). 
Regarding claim 5, the combination of Bitter and Schoenmaker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Bitter and Schoenmaker teaches wherein the second position is an end of travel position, and the piston further includes a speed transition point located between the first position and the second position, the speed transition point being nearer to the second position than the first position (see Schoenmaker figure 10 and paragraphs 95-97 regarding boom motion curve over time, where towards the end of the motion from first to second position of the boom, the rate of the angular displacement [therefore the speed of the cylinder] is reduced at a certain point in the motion, which according to figure 10 occurs nearer to the second position than the first [rate of displacement is constant from 0-35 and decreases from 35-55]- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to reduce the speed of the dump cylinder from the initial speed as it moves from a first to second position at a point nearer to the second position than the first), and 
wherein, to reduce the speed of the dump cylinder from the initial speed based on the output signal, the electronic controller is configured to: determine, based on the output signal, that the piston has reached the speed transition point, and, in response, reduce the speed of the dump cylinder from the initial speed (see Schoenmaker figure 10 and paragraphs 95-97 regarding boom motion curve over time, where towards the end of the motion from first to second position of the boom, the rate of the angular displacement [therefore the speed of the cylinder] is reduced at a certain point in the motion, which is determined according to stored models that define the point in the position- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to reduce the speed of the dump cylinder from the initial speed as it moves from a first to second position at a point known and determined in the movement process. It is obvious that Bitter and Schoenmaker, which teach position sensing cylinders would initiate the speed reduction at the transition point at the detected position).  
One would be motivated to combine these teachings in order to reduce vibration and stress on the components of a work vehicle by the gradual deceleration of moving parts (see Schoenmaker paragraph 96). 
Regarding claim 6, the combination of Bitter and Schoenmaker teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
Furthermore, the combination of Bitter and Schoenmaker teaches wherein the electronic controller is further configured to: 
calibrate the position sensor to thereby learn the first position, the second position, and the speed transition point of the dump cylinder (see Schoenmaker figure 10 and paragraphs 95-97 regarding boom motion curve over time, where towards the end of the motion from first to second position of the boom, the rate of the angular displacement [therefore the speed of the cylinder] is reduced at a certain point in the motion, which is determined according to stored models that define the point in the position. Using a broad definition of calibration ["the act or process of planning or devising something carefully so as to have a precise use, application"], the fact that the position vs. time curve of a boom is stored and applied to a cylinder with position sensors means that in a broad sense, the position sensors are calibrated to "learn" to first, second, and speed transition point positions as they apply the learned and stored curves saved in the controller. In combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case to apply the calibration of known movement points over time to the opening and closing of the dump cylinder).  
One would be motivated to combine these teachings in order to reduce vibration and stress on the components of a work vehicle by the gradual deceleration of moving parts (see Schoenmaker paragraph 96). 
Regarding claim 7, the combination of Bitter and Schoenmaker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Bitter and Schoenmaker teaches wherein the electronic controller is further configured to: 
control the dump cylinder at an initial return speed from the second position towards the first position to move the door (see Schoenmaker paragraph 25 regarding first hydraulic cylinder that controls movement of boom of construction machine, and figure 10 and paragraphs 95-97 regarding boom motion curve over time, where at the time of actuation, the boom moves with constant displacement at an effectively instantaneous constant initial speed from one angular position to another- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to move the door from one position to another at an initial speed. It is obvious that the movement teaching may be applied to both an opening and closing movement of the cylinder.), 
receive a further output signal from the position sensor, determine the position of the piston based on the further output signal (see Bitter paragraph 63 regarding position sensor that senses the relative position of all of the moving parts of the machine, obviously including the dump cylinder piston), and 
as the dump cylinder moves from the second position towards the first position, reduce the speed of the dump cylinder from the initial return speed based on the position of the piston determined based on the further output signal (see Schoenmaker paragraph 25 regarding first hydraulic cylinder that controls movement of boom of construction machine, and figure 10 and paragraphs 95-97 regarding boom motion curve over time, where towards the end of the motion from first to second position of the boom, the rate of the angular displacement [therefore the speed of the cylinder] is reduced at a certain point in the motion [defined as a certain position of the piston and known by the curves defined in paragraph 97]- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to reduce the speed of the dump cylinder from the initial speed as it moves from one position to another at a certain position of the piston. It is obvious that the movement teaching may be applied to both an opening and closing movement of the cylinder.).  
One would be motivated to combine these teachings in order to reduce vibration and stress on the components of a work vehicle by the gradual deceleration of moving parts (see Schoenmaker paragraph 96). 
Regarding claim 8, the combination of Bitter and Schoenmaker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Bitter and Schoenmaker teaches wherein at least one selected from a group of the initial speed and the initial return speed is a maximum speed of the dump cylinder (see Schoenmaker paragraph 25 regarding first hydraulic cylinder that controls movement of boom of construction machine, and figure 10 and paragraphs 95-97 regarding boom motion curve over time, where towards the end of the motion from first to second position of the boom, the rate of the angular displacement [therefore the speed of the cylinder] is reduced at a certain point in the motion [defined as a certain position of the piston and known by the curves defined in paragraph 97]. The initial speed in the movement of the cylinder happens to be the maximum speed of the cylinder during the movement process- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to reduce the speed of the dump cylinder from the initial speed as it moves from one position to another at a certain position of the piston, making the initial speed of movement the maximum speed of the operation of the dump cylinder. This is regardless of whether or not the particular cylinder could theoretically move faster, as a maximum operational speed is still broadly a maximum speed. It is obvious that the movement teaching may be applied to both an opening and closing movement of the cylinder.).  
One would be motivated to combine these teachings in order to reduce vibration and stress on the components of a work vehicle by the gradual deceleration of moving parts (see Schoenmaker paragraph 96). 
Regarding claim 9, the combination of Bitter and Schoenmaker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Bitter and Schoenmaker teaches the electronic controller further configured to: 
receive a signal to activate an automatic dump control from a user interface (see Bitter paragraph 57 regarding predefined automatic dump sequence control activated from user control), 
wherein the electronic controller is configured to control the dump cylinder at the initial speed to move from the first position towards the second position in response to receiving the signal to activate the automatic dump control (see Schoenmaker paragraph 25 regarding first hydraulic cylinder that controls movement of boom of construction machine, and figure 10 and paragraphs 95-97 regarding boom motion curve over time, where at the time of actuation, the boom moves with constant displacement at an effectively instantaneous constant initial speed from one angular position to another- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to move the door from first to second position at an initial speed in response to a dump control signal).  
One would be motivated to combine these teachings in order to reduce vibration and stress on the components of a work vehicle by the gradual deceleration of moving parts (see Schoenmaker paragraph 96). 
Regarding claim 10, Bitter teaches A method of controlling a bucket of an industrial machine that is configured to maneuver the bucket to dig material, the bucket having a main body and a door (see Bitter paragraph 15 regarding digging machine with arm and paragraph 47 and figures 1-6 regarding opening and closing bucket, broadly interpreted as a main body and door to dig material), the method comprising: 
the dump cylinder having a piston and configured to open and close the door (see Bitter paragraph 47 and figures 1-6 regarding opening and closing bucket, broadly interpreted as a main body and door, and piston that opens and closes door in order to dump material); 
receiving, by the electronic controller, an output signal from a position sensor that is configured to sense a position of the piston within the dump cylinder; determining, by the electronic controller, the position of the piston based on the output signal (see Bitter paragraph 63 regarding position sensor that senses the relative position of all of the moving parts of the machine, obviously including the dump cylinder piston and paragraph 57 regarding controller with processor and memory);
However, Bitter does not explicitly teach an initial or reduced speed of the cylinder as needed for the limitations of claim 10. 
Schoenmaker, in a similar field of endeavor, teaches controlling, by an electronic controller, a dump cylinder at an initial speed from a first position towards a second position to move the door of the bucket (see Schoenmaker paragraph 25 regarding first hydraulic cylinder that controls movement of boom of construction machine, and figure 10 and paragraphs 95-97 regarding boom motion curve over time, where at the time of actuation, the boom moves with constant displacement at an effectively instantaneous constant initial speed from one angular position to another- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to move the door from first to second position at an initial speed.), 
as the dump cylinder moves from the first position towards the second position, reducing, by the electronic controller, a speed of the dump cylinder from the initial speed based on the determined position of the piston (see Schoenmaker paragraph 25 regarding first hydraulic cylinder that controls movement of boom of construction machine, and figure 10 and paragraphs 95-97 regarding boom motion curve over time, where towards the end of the motion from first to second position of the boom, the rate of the angular displacement [therefore the speed of the cylinder] is reduced at a certain point in the motion [known by the curves defined in paragraph 97]- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to reduce the speed of the dump cylinder from the initial speed as it moves from a first to second position).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Bitter to include the teaching of Schoenmaker so that the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to reduce the speed of the dump cylinder from the initial speed as it moves from a first to second position at a certain position of the piston. One of ordinary skill would recognize that though Schoenmaker is directed towards a boom cylinder and Bitter to a dump cylinder, the teachings between the two are directly analogous, especially regarding the angular displacement that the cylinders cause, and further, the advantages of applying Schoenmaker’s control to the cylinder of Bitter would be readily apparent to one of ordinary skill in the art .
One would be motivated to combine these teachings in order to reduce vibration and stress on the components of a work vehicle by the gradual deceleration of moving parts (see Schoenmaker paragraph 96). 
Dependent claims 11-18 are analogous in scope to claims 2-9, and are rejected according to the same reasoning.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bitter (US 20210230827) (hereinafter Bitter) in view of Schoenmaker et al. (US 20080263909) (hereinafter Schoenmaker), further in view of Sagaser (US 4844685).
Regarding claim 19, Bitter teaches An industrial machine comprising: 
a bucket having a main body and a door, the industrial machine configured to maneuver the bucket to dig material (see Bitter paragraph 15 regarding digging machine with arm and paragraph 47 and figures 1-6 regarding opening and closing bucket, broadly interpreted as a main body and door to dig material); 
a dump cylinder having a piston and configured to open and close the door (see Bitter paragraph 47 and figures 1-6 regarding opening and closing bucket, broadly interpreted as a main body and door, and piston that opens and closes door in order to dump material); 
a position sensor configured to sense a position of the piston (see Bitter paragraph 63 regarding position sensor that senses the relative position of all of the moving parts of the machine, obviously including the dump cylinder piston), 
an electronic controller including a processor and a memory (see Bitter paragraph 57 regarding processor and memory in control system), 
However, Bitter does not explicitly teach an initial or reduced speed of the cylinder as needed for the limitations of claim 19. 
Schoenmaker, in a similar field of endeavor, teaches control the dump cylinder at an initial speed from a first position towards a second position to move the door (see Schoenmaker paragraph 25 regarding first hydraulic cylinder that controls movement of boom of construction machine, and figure 10 and paragraphs 95-97 regarding boom motion curve over time, where at the time of actuation, the boom moves with constant displacement at an effectively instantaneous constant initial speed from one angular position to another- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to move the door from first to second position at an initial speed.), 
as the dump cylinder moves from the first position towards the second position, reduce a speed of the dump cylinder from the initial speed based on the determined position of the piston (see Schoenmaker paragraph 25 regarding first hydraulic cylinder that controls movement of boom of construction machine, and figure 10 and paragraphs 95-97 regarding boom motion curve over time, where towards the end of the motion from first to second position of the boom, the rate of the angular displacement [therefore the speed of the cylinder] is reduced at a certain point in the motion [defined as a certain position of the piston and known by the curves defined in paragraph 97]- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to reduce the speed of the dump cylinder from the initial speed as it moves from a first to second position at a certain position of the piston).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Bitter to include the teaching of Schoenmaker so that the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to reduce the speed of the dump cylinder from the initial speed as it moves from a first to second position at a certain position of the piston. One of ordinary skill would recognize that though Schoenmaker is directed towards a boom cylinder and Bitter to a dump cylinder, the teachings between the two are directly analogous, especially regarding the angular displacement that the cylinders cause, and further, the advantages of applying Schoenmaker’s control to the cylinder of Bitter would be readily apparent to one of ordinary skill in the art .
One would be motivated to combine these teachings in order to reduce vibration and stress on the components of a work vehicle by the gradual deceleration of moving parts (see Schoenmaker paragraph 96). 
However, the combination of Bitter and Schoenmaker does not explicitly teach a piston sensor as needed for the limitations of claim 19. 
Sagaser, in a similar field of endeavor, teaches the sensor including a first end coupled to a cylinder portion and a second end coupled to the piston (see Sagaser figures 3-7 and column 5 line 55 to column 6 line 43 regarding piston position sensor with a sliding rod where the sliding rod end is coupled to the piston as it moves, and the other end of the sensor is coupled to the cylinder portion- this sensor design may be applied to the door piston sensor of Bitter); and 
receive an output signal from the position sensor based on movement of the first end relative to the second end, determine a position of the door based on the movement of the first end relative to the second end (see Sagaser figures 3-7 and column 5 line 55 to column 6 line 43 regarding piston position sensor with a sliding rod where the sliding rod end is coupled to the piston as it moves, and the other end of the sensor is coupled to the cylinder portion so that movement of the piston changes the rod position end relative to the fixed end of the sensor- this sensor design may be applied to the door piston sensor of Bitter), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Bitter and Schoenmaker to include the teaching of Sagaser so that the piston sensor of Bitter is the two parted piston sensor of Sagaser in the determination of piston position.
One would be motivated to combine these teachings in order to enhance the position sensing of the rod position so that each position can be precisely known, actuated to, and maintained (see Sagaser column 2 lines 20-45)
Regarding claim 20, the combination of Bitter, Schoenmaker, and Sagaser teaches all aforementioned limitations of claim 19, and is analyzed as previously discussed.
Furthermore, the combination of Bitter, Schoenmaker, and Sagaser teaches wherein the position of the door is fully open when the relative position is at a maximum, the position of the door is fully closed when the relative position is at a minimum, and the position is between fully open and fully closed when the relative position is between the maximum and the minimum (see Bitter paragraph 47 and figures 1-6 regarding opening and closing bucket, broadly interpreted as a main body and door that has a defined fully closed digging and holding position and fully open dumping position, where it is obvious that in normal operation, the bucket will move between these positions as arbitrarily defined first or second positions).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483